DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9574607 to Strom in view of JP2004067320A to DOI KATSUO, hereinafter referred to as “Doi”.

Regarding claim 1, Strom discloses a deck (see “Platform” in the title, Abstract, see numeral 1 in Fig. 1 and col. 4, line 14));
a circular upper beam (see numeral 4a in Fig. 2 and col. 4, line 34) connected to and supporting the deck;
a circular lower beam (see numeral 4b in Fig. 2 and col. 4, lines 46-47); and a series of carriages (See numeral 9a and 9b in Fig. 2 and col. 4, line 61 -67) connected end to end to form a ring between the beams (col 4, lines 62 to col. 5, line 1); the platform formed such that:
the upper beam (4a) is arranged to rest and rotate on the ring of carriages to rotate the deck (see Fig. 2);
each carriage has at least one carriage roller (see numeral 8 in Fig. 2 and col. 4, lines 58-59);
each carriage roller is arranged to rotate on the lower beam (see roller 8 resting on lower beam 5b in Fig. 2);
each carriage roller has a retention flange (see numeral 8a in Figs. 2 and 3, and col. 4, line 60)
the flanges of some of the rollers are at or adjacent an inner side of the ring (see numeral 8a in Fig. 3) and the flanges of others of the rollers are at or adjacent an outer side of the ring (see numeral 8b in Fig. 3);
the flanges prevent the carriages from moving off the lower beam when the platform is in use (see col. 1, lines 38-39); and
at least some of the carriages can be disconnected from the ring and swung laterally to be moved free of the beams for maintenance, repair or replacement (col. 1, lines 39-41 and 44-46).
Strom does not disclose the flanged rollers of the ring are arranged such that at least one flanged roller is oriented with its one flange at one side of the ring and another flanged roller next to the at least one flanged roller is oriented with its one flange at a side of the ring opposite to said one side; the flanges prevent the carriages from moving off the lower beam when the platform is in use; and at least some of the carriages can be disconnected from the ring and swung laterally to be moved free of the beams for maintenance, repair or replacement.
Doi teaches 

    PNG
    media_image1.png
    405
    645
    media_image1.png
    Greyscale

(n.b. the rollers are next to each other).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doi with the disclosure of Strom to provide a succinct and efficient way to prevent the rollers from moving from their path.

Regarding claim 2, Strom teaches each carriage 9a, 9b has at least a pair of the carriage rollers in that it shows more than a pair of rollers on the carriage 9a. 9b (see numeral 8 in Fig. 2 and col. 4, lines 64 to col. 5, line 1).

Regarding claim 3, Strom teaches the lower beam is stationary (col. 1, line 26).

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651